Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is indefinite because of the recitation (directly quoted and emphasis added): “The motor device according to claim 1, wherein the housing is coupled to a rack housing, the rack housing accommodating a rack shaft that reciprocates in an axial direction and a transmission mechanism that converts a rotation of the rotary shaft of the motor into a reciprocating motion of the rack shaft”; 
and, 
Claim 6 is indefinite because of the recitation (directly quoted and emphasis added): “the housing has a watertight structure that is more waterproof than a rack housing, the rack housing accommodating a rack shaft that reciprocates in an axial direction and a transmission mechanism that converts a rotation of the rotary shaft of the motor into a reciprocating motion of the rack shaft, and having a structure implemented by rack boots to minimize entry of water into each of the rack boots being connected between a tie rod and the rack housing and being less waterproof than the watertight structure of the housing, the tie rod connecting the rack shaft and a steered wheel”.
Each of claims 5-6 does not further limit the structural limitations of the claimed “motor device” as set forth in the independent claim 1, from which claims 5-6 depend, but rather reciting subject matters belong to a steering mechanism (2) of an electric power steering system (herein ‘EPS’).  According to the application’s spec, para [0015]-[0017] of the instant application’s publication, the EPS includes steering mechanism (2), a steering wheel (10), and an actuator (4) that comprises the claimed motor device (20).  The spec discloses that a steering mechanism (2) that includes the claimed subject matters (see emphasis portions with bolded and italic font in the above directly quoted claims 5-6), while claim 1 relates to a motor device (20) that is an element of an actuator (4) (see [0015]).  Hence, the motor device, as a sub-combination, cannot includes/comprises another sub-combination (i.e. the steering mechanism (2)) of the combination (i.e. the EPS as a whole).
MPEP 2173.06 states: 
	“...where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in  In re  Steele , 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”	
Given the 35 USC 112 deficiencies set forth above, as well as a great deal of confusion and uncertainty as to the proper interpretation of the limitations of claims because claims 5-6 not be proper to combine elements belong to the steering mechanism into the claimed motor device; thus, rejecting claims 5-6 on the basis of prior art would be improper.  Hence, no rejection based on the prior art is given at this point of prosecution.

Reason for Allowability
Claims 1-4 and 7 are allowed.
The following is an examiner's statement of reasons for allowance: in combination with other limitations recited in the claims, the primary reason for the allowance is the following inventive features of a motor device comprising: a motor including a rotary shaft; 
motor bus bars [60] of a plurality of phases that serve as power supply paths to the motor; 
a control circuit that controls power supply to the motor through the motor bus bars; and 
a housing that accommodates the motor bus bars and the control circuit; wherein predetermined ones of the motor bus bars of at least two of the plurality of phases are disposed further than the control circuit from the rotary shaft relative to a direction orthogonal to the rotary shaft when the motor device is mounted on a mounting target; and 
the control circuit [32, 33] includes a water entry detection circuit that detects entry of water into the housing, based on a change in a status of power supply to the predetermined ones of the motor bus bars.
	

Comparing to the prior-art of the record, none of the prior art references of the record, the most relevant refs are Hieda et al (US 20160352190, herein ‘Hieda’) and Takahashi et al (US 6337550, herein ‘Takahashi’).
Hieda substantially discloses the claimed motor device (fig. 1) similar to the claimed motor device, except for the control circuit includes a water entry detection circuit that detects entry of water into the housing, based on a change in a status of power supply to the predetermined ones of the motor bus bars.  Takahashi discloses a water entry detecting circuit (fig. 2) that includes a pair of electrodes [12, 12a] installed on the control circuit board which are electrically conductive upon entry of water to generate a leak current therebetween; a submergence detection circuit [16] connected to the electrodes.  The Takahashi discloses a water entry detecting circuit does not based on a change in a status of power supply to the predetermined ones of the motor bus bars, as the claimed control circuit of the present invention.
Hence, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN NGUYEN whose telephone number is (571) 272-2030.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834